Filed 5/19/21 In re Royal H. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re ROYAL H., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,                                  A160373
 v.
 ROYAL H.,                                                              (Contra Costa County
             Defendant and Appellant.                                   Super. Ct. No. J18-00122)


         Minor, Royal H., appeals from a disposition order on a probation
violation in this proceeding filed under Welfare and Institutions Code section
602.1 His sole contention on appeal is that the juvenile court erred in
imposing probation conditions relating to gangs. Because Royal has
successfully completed probation and his wardship has been vacated, we
dismiss the appeal as moot.
                    FACTUAL AND PROCEDURAL BACKGROUND
         On March 29, 2018, the Contra Costa County (County) District
Attorney filed a juvenile wardship petition under Welfare and Institutions



       All statutory references are to the Welfare and Institutions Code
         1

unless otherwise specified.


                                                               1
Code section 602 alleging Royal, who was 15 years of age at the time,
committed two violations of felony unlawful driving or taking a vehicle (Veh.
Code, § 10851, subd. (a)) and two misdemeanor violations of driving without a
license (Veh. Code, § 12500, subd. (a)). On April 25, 2018, the County filed an
amended petition adding a third violation of felony unlawful driving or taking
a vehicle and a third misdemeanor violation of driving without a license
based on an incident occurring on April 23, 2018. On April 30, 2018, as part
of a negotiated disposition, Royal admitted two counts of misdemeanor
unlawful driving or taking a vehicle and the remaining allegations were
dismissed.
      Royal was placed on home supervision with probation conditions and
released to his mother. While under home supervision, Royal sustained
numerous probation violations for violating curfew, leaving home, taking an
automobile without permission, and possession of a stolen car. On
February 25, 2019, Royal was placed at Children’s Home of Stockton. He
absconded from Children’s Home of Stockton in May 2019 and surrendered to
Contra Costa Juvenile Hall in September 2019. On October 17, 2019, Royal
was placed at Trinity Youth Services (TYS). In December 2019, the TYS
director filed a notice of placement change for removal from TYS, citing
Royal’s ongoing crossing of boundaries, multiple physical altercations, poor
school attendance, unsafe actions, and intimidating acts toward peers and
staff. On January 23, 2020, Royal was placed at Courage to Change.
      On March 3, 2020, Royal absconded from Courage to Change, and a
bench warrant issued. On March 6, 2020, Royal was arrested on the bench
warrant. On April 1, 2020, the juvenile court ordered Royal committed to
Orin Allen Youth Rehabilitation Facility for a six-month program, plus an
additional 180-day conditional release/parole period. One of the terms of



                                      2
probation was a prohibition from knowingly associating with gang members;
knowingly participating in gang activity; or knowingly possessing, displaying,
or wearing gang-related clothing or insignia. The gang prohibition condition
was imposed based on reports from staff at Courage to Change that Royal
had displayed the number 4 as a gang sign and shouted, “ ‘F*cking Norte,
fake ass southerner!’ ” to a peer.
      Royal filed a notice of appeal contesting the gang prohibition probation
terms. On April 5, 2021, Royal’s appellate counsel submitted a letter to the
court notifying us that Royal successfully completed probation and that his
wardship was vacated on March 30, 2021. Attached to counsel’s letter was
the juvenile court’s order. Although Royal did not specifically request that we
do so, we take judicial notice on our own motion of the March 30, 2021 order
terminating Royal’s probation and vacating his wardship. (Evid. Code, § 452,
subd. (d).)
                                 DISCUSSION
      “[A] case becomes moot when a court ruling can have no practical effect
or cannot provide the parties with effective relief.” (Lincoln Place Tenants
Assn. v. City of Los Angeles (2007) 155 Cal.App.4th 425, 454.) “ ‘It is well
settled that an appellate court will decide only actual controversies and that
a live appeal may be rendered moot by events occurring after the notice of
appeal was filed. We will not render opinions on moot questions . . . .’ ”
(Building a Better Redondo, Inc. v. City of Redondo Beach (2012) 203
Cal.App.4th 852, 866.)
      There are exceptions to the mootness doctrine which allow a reviewing
court to exercise its discretion to consider the issues raised on appeal. One
exception is where a case poses an issue of broad public interest that is likely
to recur while evading appellate review. (In re M.R. (2013) 220 Cal.App.4th



                                       3
49, 56.) Another exception is where a juvenile seeks to clear his or her name
by objecting to the jurisdictional findings that made him or her a ward of the
juvenile court. (In re Dana J. (1972) 26 Cal.App.3d 768, 771.)
         Royal does not argue that his case involves an issue of broad public
interest that is likely to recur while evading appellate review. Nor could he
successfully do so. The alleged error Royal asserts on appeal involves a fact-
specific issue related only to his case, and there is no likelihood the issue will
recur.
         Instead, Royal argues his successful completion of probation does not
render his appeal moot because he has the right “to ‘clear his name’ of a
criminal charge” and “to get rid of ‘the stigma of criminality’ . . . .” (In re
Dana J., supra, 26 Cal.App.3d at p. 771.) He argues that the probation gang
conditions cause a stigma because he may be labeled a gang member if he has
further criminal conduct.2
         In re Dana J. is inapposite because there the appellant was challenging
the jurisdictional finding that made him a ward of the court. (In re Dana J.,
supra, 26 Cal.App.3d at p. 771.) Here, in contrast, Royal does not challenge
the jurisdictional findings that resulted in his wardship under section 602.
Rather, he challenges one aspect of the punishment imposed on him after
repeated probation violations. Because he has successfully completed
probation, we cannot provide effective relief even if we were to find reversible
error. (Lincoln Place Tenants Assn. v. City of Los Angeles, supra, 155
Cal.App.4th at p. 454.)




        We note that, pursuant to sections 786 and 787, the juvenile court’s
         2

March 30, 2021 order dismissed the petition, deemed the arrest upon which
the petition was based not to have occurred and ordered the records sealed.


                                         4
                           DISPOSITION
The appeal is dismissed.




                                5
                                            _________________________
                                            Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Wiseman, J.*




A160373/People v. Royal H.




       *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        6